DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 9, 11, and 13 – 22 are still pending.
Allowable Subject Matter
Claims 1 – 9, 11, and 13 – 22 are allowed.
The following is an Examiner’s statement of reasons for allowance: 
Regarding Claim 1, the prior art of record does not teach claimed limitation: “a plurality of probes coupled to the substrate, wherein individual ones of the plurality comprise: a first probe member having a first end attached to the substrate and a second end opposite the first end; and a second probe member having a first end attached to the substrate and a second end opposite the first end, wherein the second end of the first member and the second end of the second member are to concurrently contact a single interconnect structure of an IC device under test” in combination with all other claimed limitations of claim 1.
Regarding Claims 2 – 9, 11, and 13, the claims are allowed as they further limit allowed claim 1.
Regarding Claim 14, the prior art of record does not teach claimed limitation: “a plurality of probes attached to a substrate, wherein individual ones of the plurality of probes comprises a plurality of probe members, each of the probe members having a first end attached to the substrate and a second end opposite the first end, wherein the second ends of the plurality of probe members of an individual one of the probes define a space within which a single interconnect structure of the DUT is to be received” in combination with all other claimed limitations of claim 14.
Regarding Claims 15, 16, and 21, the claims are allowed as they further limit allowed claim 14.
Claim 17, the prior art of record does not teach claimed limitation: “exposing a first section of the photoresist material to a light source through a mask opening at a first angle of incidence, non-orthogonal to a plane of the substrate, exposing a second section of the photoresist material to the light source through a mask opening at a second angle of incidence, non-orthogonal to the plane of the substrate, and non-parallel to the first angle of incidence” in combination with all other claimed limitations of claim 17.
Regarding Claims 18 – 20, and 22, the claims are allowed as they further limit allowed claim 17.
The closest references are found based on the updated search:
Chen (US 2007/0290371 A1) discloses a interconnect structure comprising: a plurality of dielectric layers having aligned process control monitor (PCM) pads in at least one scribe line, and a conductive structure above a topmost one of the PCM pads (see claim 1).
Chong et al. (US 6,812,718 B1) teaches a system for connection to at least one integrated circuit device on a wafer, comprising: a system board having a bottom surface and a top surface, and a plurality of electrical conductors extending between said bottom surface and said top surface; a substrate having a probe surface and a connector surface, said probe surface having a plurality of spring probe contact tips for connection to said at least one integrated circuit device (see claim 1).
Walczyk et al. (US 2019/0203370 A1) suggests a micronozzle assembly, comprising: a reservoir; an array of structures comprising micronozzles; a porous structure positioned between the reservoir and the array; and an electrode within the reservoir, wherein the electrode comprises any of a mesh, a frame along the perimeter of the cavity of the reservoir, or a rod extending into a cavity of the reservoir (see claim 1).
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNI ASTACIO-OQUENDO whose telephone number is (571)270-5724.  The examiner can normally be reached on Monday - Friday, 8:30am - 5:00pm, Friday, EDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GIOVANNI ASTACIO-OQUENDO/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        3/13/2021